1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                  ***
9    ROBERT MARC LEEDS,                                    Case No. 3:15-cv-00261-LRH-CBC
10                                       Petitioner,                     ORDER
            v.
11
     WARDEN BACA, et al.,
12
                                     Respondents.
13

14

15          Petitioner’s unopposed motion for extension of time (ECF No. 77) is GRANTED.

16   Petitioner will have until April 15, 2019, to file a reply to respondents’ answer to the petition

17   in this case.

18           DATED this 25th day of January, 2019.

19

20                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28                                                     1
